               Case 2:20-cv-00232-JCC Document 20 Filed 02/08/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9          ARTHUR SANTIAGO,                                    CASE NO. C20-0232-JCC
10
                                    Plaintiff,                  MINUTE ORDER
11
                    v.
12
            ALASKA NATIONAL INSURANCE
13          COMPANY, et al.,
14                                  Defendants.
15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion for dismissal (Dkt.
18
     No. 19). Under Federal Rule of Civil Procedure 41(a)(1)(A)(ii), a case may be dismissed without
19
     a court order if there is a “stipulation of dismissal signed by all parties who have appeared.”
20
     Here, all parties that have appeared stipulate that all claims shall be dismissed with prejudice and
21
     without an award of fees or costs. (Dkt. No. 19 at 1.) Thus, under Federal Rule of Civil
22
     Procedure 41(a)(1)(A), this stipulation is self-executing. All claims in this action are
23
     DISMISSED with prejudice and without costs to any party, with each party to bear its own
24
     attorney fees and other litigation expenses. The Clerk is directed to CLOSE this case.
25
     //
26
     //


     MINUTE ORDER, C20-1643-JCC
     PAGE - 1
             Case 2:20-cv-00232-JCC Document 20 Filed 02/08/21 Page 2 of 2




 1         DATED this 8th day of February 2021.

 2
                                                  William M. McCool
 3                                                Clerk of Court
 4                                                s/Paula McNabb
 5                                                Deputy Clerk

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     MINUTE ORDER, C20-1643-JCC
     PAGE - 2
